        Case 3:15-cv-03747-JD Document 480 Filed 09/21/20 Page 1 of 6




 1 EDELSON PC
   Jay Edelson (pro hac vice)
 2 Benjamin H. Richman (pro hac vice)
   Alexander G. Tievsky (pro hac vice)
 3 350 North LaSalle Street, 14th Floor
   Chicago, IL 60654
 4 Telephone: (312) 589-6370
   Fax: (312) 589-6379
 5 jedelson@edelson.com

 6 ROBBINS GELLER RUDMAN & DOWD LLP
   Paul J. Geller (pro hac vice)
 7 Stuart A. Davidson (pro hac vice)
   Christopher C. Gold (pro hac vice)
 8 120 East Palmetto Park Road, Suite 500
   Boca Raton, FL 33432
 9 Telephone: 561/750-3000
   561/750-3364 (fax)
10 pgeller@rgrdlaw.com

11 LABATON SUCHAROW LLP
   Michael P. Canty (pro hac vice)
12 Corban S. Rhodes (pro hac vice)
   140 Broadway
13 New York, NY 10005
   Telephone: (212) 907-0700
14 Fax: (212) 818-0477
   mcanty@labaton.com
15
   Counsel for Plaintiffs and Class Counsel
16
   [Additional counsel appear on signature page.]
17
                                UNITED STATES DISTRICT COURT
18
                              NORTHERN DISTRICT OF CALIFORNIA
19
                                    SAN FRANCISCO DIVISION
20
   In re FACEBOOK BIOMETRIC                       ) Master File No. 3:15-cv-03747-JD
21 INFORMATION PRIVACY LITIGATION                 )
                                                  ) CLASS ACTION
22                                                )
   This Document Relates To:                      ) PLAINTIFFS’ REPLY IN FURTHER
23                                                ) SUPPORT OF EMERGENCY MOTION FOR
          ALL ACTIONS.                            ) A TEMPORARY RESTRAINING ORDER
24                                                ) AS TO LEVI & KORSINSKY LLP

25

26

27

28

     PLTFS’ REPLY ISO MOT. FOR TEMP. RESTR. ORDER - 3:15-cv-03747-JD
     4851-3681-1980.v1-9/21/20
        Case 3:15-cv-03747-JD Document 480 Filed 09/21/20 Page 2 of 6




 1            Plaintiffs, by and through undersigned Class Counsel, respectfully file this reply in further

 2 support of their Emergency Motion for a Temporary Restraining Order as to Levi & Korsinsky,

 3 LLP (“TRO Motion”) (ECF No. 477), and in response to Levi & Korsinsky, LLP’s (“Levi &

 4 Korsinsky”) Response to the TRO Motion (“Response”) (ECF No. 479).

 5            Levi & Korsinsky argues that the “TRO should be denied as moot” because they have

 6 already taken down the “Facebook material in question.” (ECF No. 479 at 2.) “It is well settled

 7 that a defendant’s voluntary cessation of a challenged practice does not deprive a federal court of

 8 its power to determine the legality of the practice.” City of Mesquite v. Aladdin’s Castle, Inc., 455

 9 U.S. 283, 289 (1982); see also Meyer v. Portfolio Recovery Assocs., LLC, No. 11-cv-01008-AJB-

10 RBB, 2011 WL 11712610, at *8 (S.D. Cal. Sept. 14, 2011) (“The Ninth Circuit has squarely

11 rejected the proposition that any defendant can moot a preliminary injunction by simply

12 representing to the court that it will cease its wrongdoing.”). Indeed, Class Counsel explained this

13 very point-of-law to Levi & Korsinsky during their meet-and-confer conference in the evening of

14 September 18, 2020. But, rather than agree to an injunction necessary to protect the Class from

15 Levi & Korsinsky’s future misconduct and correct the false information Levi & Korsinsky already

16 peddled to Class members throughout the day on September 18, Levi & Korsinsky doubles-down,

17 “reserving all rights” to continue its misleading solicitation campaign, albeit now wanting Class

18 Counsel’s apparent blessing. (ECF No. 479 at 2).1 This, Class Counsel will not do.

19            Indeed, rather than grapple with the substance of Plaintiffs’ TRO Motion in any way, or

20 dispute a single point made, Levi & Korsinsky appears to want a simple delay of the injunction

21 proceedings, asking that the Court should await further meet-and-confer discussions on Monday.

22 (Response at 1). But the Class cannot wait, and nor should this Court as this is exactly the type of

23 situation a TRO is designed to remedy. As Plaintiffs’ explained in their TRO Motion, Levi &

24 Korsinsky’s conduct already caused substantial injury to hundreds if not thousands of Class

25
   1
      In fact, Levi & Korsinsky has agreed only to give Class Counsel “advance notice” if they
26 choose to reactivate the identical misleading solicitation campaign. (ECF No. 479 at 2). In Levi
   & Korsinsky’s   view, they can make minor alterations to their materials without informing Class
27 Counsel of the changes.   Such hallow concessions only strengthen the need for the issuance of a
   TRO.
28

     PLTFS’ REPLY ISO MOT. FOR TEMP. RESTR. ORDER - 3:15-cv-03747-JD                                    -1-
     4851-3681-1980.v1-9/21/20
        Case 3:15-cv-03747-JD Document 480 Filed 09/21/20 Page 3 of 6




 1 members who have already seen Levi & Korsinsky’s deceptive Facebook advertisement and

 2 website, by blatantly misleading them—at the very same time the Court’s approved Class Notices

 3 were being disseminated—into thinking that they needed to retain Levi & Korsinsky to make a

 4 “claim.” (TRO Motion at 1-2).2 As the Southern District of Mississippi recently explained in its

 5 decision enjoining another law firm from improperly soliciting certified class members to opt-out:

 6            [The firm’s] “solicitations scheme relegates the essential supervision of the court
              to the status of an afterthought . . . [and] obstructed the district court in the discharge
 7            of its duty to protect both the absent class and the integrity of the judicial process
              by monitoring the actions before it.”
 8
     McWilliams v. Advanced Recovery Sys., Inc., 176 F. Supp. 3d 635, 641 (S.D. Miss. 2016) (quoting
 9
     Kleiner v. First Nat’l Bank of Atlanta, 751 F.2d 1193, 1203 (11th Cir. 1985)).
10
              Accordingly, for the reasons stated herein and in Plaintiffs’ TRO Motion, Plaintiffs
11
     respectfully request that this Court immediately enter a temporary restraining order against Levi
12
     & Korsinsky and all of its agents and attorneys, schedule a preliminary injunction hearing shortly
13
     thereafter, and grant such other and further relief as the Court deems just and proper. Entering a
14
     TRO now guarantees that the status quo is maintained while the Court and the parties assess the
15
     damage and determine how best to protect the Class Members that Levi & Korsinsky misled.
16
     Plaintiffs intend to seek, at a minimum, the following relief as a preliminary injunction against
17
     Levi & Korsinsky:
18
              1.        Immediate cessation to all further solicitation of Class members by Levi &
19
     Korsinsky;
20
              2.        A bar on any future solicitation of Class members by Levi & Korsinsky;
21
              3.        A full list and accounting of all potential Class members who contacted Levi &
22
     Korsinsky or who were otherwise exposed to Levi & Korsinsky’s false advertising;3
23

24
   2
        One of the more unscrupulous things Levi & Korsinsky did was to intentionally misappropriate
25 much   of the parties’ carefully-created and Court-approved Facebook ads for itself. (Compare ECF
   No.  477-3  (Levi & Korsinsky Facebook ad) with ECF No. 468 at 73-74 (parties’ Facebook ads)).
26
   3
27 falseToadvertising
           the extent determining which potential Class members were exposed to Levi & Korsinsky‘s
                       requires Facebook to conduct an investigation, Levi & Korsinsky should be
   ordered  to pay  for such investigation.
28

     PLTFS’ REPLY ISO MOT. FOR TEMP. RESTR. ORDER - 3:15-cv-03747-JD                                        -2-
     4851-3681-1980.v1-9/21/20
        Case 3:15-cv-03747-JD Document 480 Filed 09/21/20 Page 4 of 6




 1            4.        A corrective notice campaign at Levi & Korsinsky’s expense in the form(s)

 2 prepared by Class Counsel and approved by the Court; and

 3            5.        A finding that all opt-outs solicited by Levi & Korsinsky are voidable at the Class

 4 member’s option.

 5    DATED: September 21, 2020                         ROBBINS GELLER RUDMAN
                                                         & DOWD LLP
 6                                                      PAUL J. GELLER*
                                                        STUART A. DAVIDSON*
 7                                                      CHRISTOPHER C. GOLD*

 8

 9                                                                      s/ Paul J. Geller
                                                                          Paul J. Geller
10
                                                        120 East Palmetto Park Road, Suite 500
11                                                      Boca Raton, FL 33432
                                                        Telephone: 561/750-3000
12                                                      561/750-3364 (fax)

13                                                      ROBBINS GELLER RUDMAN
                                                          & DOWD LLP
14                                                      PATRICK J. COUGHLIN
                                                        ELLEN GUSIKOFF STEWART
15                                                      LUCAS F. OLTS
                                                        RANDI D. BANDMAN
16                                                      655 West Broadway, Suite 1900
                                                        San Diego, CA 92101
17                                                      Telephone: 619/231-1058
                                                        619/231-7423 (fax)
18
                                                        ROBBINS GELLER RUDMAN
19                                                        & DOWD LLP
                                                        SHAWN A. WILLIAMS (213113)
20                                                      JOHN H. GEORGE (292332)
                                                        Post Montgomery Center
21                                                      One Montgomery Street, Suite 1800
                                                        San Francisco, CA 94104
22                                                      Telephone: 415/288-4545
                                                        415/288-4534 (fax)
23
                                                        LABATON SUCHAROW LLP
24                                                      MICHAEL P. CANTY*
                                                        CORBAN S. RHODES*
25                                                      140 Broadway
                                                        New York, NY 10005
26                                                      Telephone: 212/907-0700
                                                        212/818-0477 (fax)
27

28

     PLTFS’ REPLY ISO MOT. FOR TEMP. RESTR. ORDER - 3:15-cv-03747-JD                                    -3-
     4851-3681-1980.v1-9/21/20
        Case 3:15-cv-03747-JD Document 480 Filed 09/21/20 Page 5 of 6




 1
                                                EDELSON PC
 2                                              JAY EDELSON*
                                                BENJAMIN RICHMAN*
 3                                              ALEXANDER G. TIEVSKY*
                                                350 North LaSalle Street, 14th Floor
 4                                              Chicago, IL 60654
                                                Telephone: 312/589-6370
 5                                              312/589-6378 (fax)

 6                                              EDELSON PC
                                                RAFEY BALABANIAN
 7                                              LILY HOUGH
                                                123 Townsend Street, Suite 100
 8                                              San Francisco, CA 94107
                                                Telephone: 415/212-9300
 9                                              415/373-9435 (fax)
                                                Attorneys for Plaintiffs and Class Counsel
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PLTFS’ REPLY ISO MOT. FOR TEMP. RESTR. ORDER - 3:15-cv-03747-JD                         -4-
     4851-3681-1980.v1-9/21/20
        Case 3:15-cv-03747-JD Document 480 Filed 09/21/20 Page 6 of 6




 1                                     CERTIFICATE OF SERVICE

 2            I hereby certify that on September 21, 2020, I authorized the electronic filing of the

 3 foregoing with the Clerk of the Court using the CM/ECF system which will send notification of

 4 such filing to the e-mail addresses denoted on the attached Electronic Mail Notice List, and I

 5 hereby certify that I caused to be mailed the foregoing document or paper via the United States

 6 Postal Service to the non-CM/ECF participants indicated on the attached Manual Notice List.

 7            I certify under penalty of perjury under the laws of the United States of America that the

 8 foregoing is true and correct. Executed on September 21, 2020.

 9

10                                                      s/ Paul J. Geller
                                                        PAUL J. GELLER
11
                                                        ROBBINS GELLER RUDMAN
12                                                        & DOWD LLP
                                                        120 East Palmetto Park Road, Suite 500
13                                                      Boca Raton, FL 33432
                                                        Telephone: 561/750-3000
14                                                      561/750-3364 (fax)
                                                        E-mail: pgeller@rgrdlaw.com
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PLTFS’ REPLY ISO MOT. FOR TEMP. RESTR. ORDER - 3:15-cv-03747-JD                                 -5-
     4851-3681-1980.v1-9/21/20
